Citation Nr: 0600086	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-43 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The veteran testified at a Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
July 2005.  


FINDING OF FACT

The appellant does not have sarcoidosis that is attributable 
to military service. 


CONCLUSION OF LAW

The veteran does not have sarcoidosis that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) for the period 
from October 1972 to August 1974 are associated with the 
claims file.  The SMRs reveal that the veteran was 
hospitalized in November 1972 for an acute respiratory 
disease.  He was noted to have a cough for less than twelve 
hours and physical examination revealed a red throat and 
clear lungs.  On two other occasions in 1973 the veteran's 
lungs were found to be clear.  The veteran's separation 
examination dated in August 1974 was negative for any 
reference to a lung disability.  The veteran reported that he 
was in good health.  

Private treatment reports from Downtown General Hospital 
dated from November 1983 to December 1983 reveal that the 
veteran was hospitalized for bilateral hilar adenopathy.  
Sarcoidosis was suspected.  

Associated with the claims file are private treatment reports 
from J. Laramore, M.D. and Memorial Hospital dated from 
November 1982 to April 2003.  The records dated in November 
1983 and December 1983 are duplicative of the records 
described above.  The records reveal that the veteran was 
followed for sarcoidosis.  He was first noted to have 
suspected sarcoidosis in December 1983.  

Also associated with the claims file are private treatment 
reports from B. Harnsberger, M.D. and V. Viscomi, M.D., dated 
from January 1996 to June 2003.  In January 1996, Dr. Viscomi 
noted that a Gallium scan revealed probable sarcoidosis.  The 
veteran underwent a mediastinoscopy in February 1996 that 
revealed granulomatous inflammation of the sarcoid type.  He 
was treated with steroid therapy.  The records reveal that 
the veteran was followed for sarcoidosis during the time 
period referenced above.

Also associated with the claims file is an opinion letter 
from Dr. Laramore dated in November 2004.  He reported that 
the veteran had had pulmonary sarcoidosis for years.  He said 
that he first noted the disease in 1983 and that it might be 
related to an acute respiratory illness that the veteran had 
while in service in 1972.  

The veteran was afforded a VA examination in January 2005.  
The examiner diagnosed the veteran with probable Stage 3 
pulmonary sarcoidosis.  He noted that there was no documented 
physical or radiologic evidence of sarcoidosis during the 
veteran's active military service until the time of his 
separation from service.  He concluded that because no causes 
or promoters of sarcoidosis were identified, it was not 
possible to claim that the veteran suffered some predisposing 
insult during his active military service.  

The veteran testified at a Board hearing in July 2005.  The 
veteran related that during the first few days of basic 
military training he was hospitalized for a period for four 
days for a high fever, cough, and congestion.  He reported 
problems with fatigue after he was released from the 
hospital.  He reported that he had a cough on and off during 
his first duty station while he was in service.  He testified 
that he was first diagnosed with sarcoidosis in 1983.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including sarcoidosis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board notes that the veteran was not 
diagnosed with sarcoidosis until 1983, almost 9 years after 
he separated from service.  The veteran testified that he was 
not diagnosed with sarcoidosis until 1983 and the treatment 
records do not document a diagnosis prior to 1983.  The VA 
examiner opined that the veteran's disability began after 
discharge because there were no promoters or causes of the 
disease and therefore it was not possible to claim that his 
in-service illness predisposed him for sarcoidosis.  

The Board recognizes that in the November 2004 private 
medical statement from Dr. Laramore, it was noted that the 
veteran was first diagnosed with sarcoidosis in 1983 and that 
it might be related to an acute respiratory illness that the 
veteran had while in service in 1972.  The Board observes 
that Dr. Laramore did not specifically state that the veteran 
developed sarcoidosis while he was in the military, or that 
his in-service respiratory illness was specifically related 
to his sarcoidosis.  Thus, to the extent that Dr. Laramore's 
opinion is offered to establish that the veteran developed 
sarcoidosis while he was in the military, or that his in-
service respiratory illness was a precursor of his diagnosis, 
the Board observes that the opinion from Dr. Laramore is 
speculative, and a finding of service connection may not be 
based on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102 (2005).  A number of United States Court of 
Appeals for Veterans Claims (Court) cases have provided 
discussion on this point of weighing medical opinion 
evidence.  See Davis v. West, 13 Vet. App. 178, 185 (1999) 
(any medical nexus between the veteran's in-service radiation 
exposure and his fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that the veteran's lung cancer was related to 
service radiation exposure); Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed to 
his ultimate demise too speculative to be deemed new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
application to reopen a service connection claim, statement 
from physician about possibility of link between chest trauma 
and restrictive lung disease was too general and inconclusive 
to constitute material evidence to reopen).   

In conclusion, the Board finds that the opinion from Dr. 
Laramore is of very little evidentiary value, primarily 
because of its speculative nature.  As such, the VA opinion 
provides a better explanation and appears to be supported by 
the record.  The lack of evidence favorable to the veteran is 
particularly dispositive as the first medical evidence of 
record of sarcoidosis is in December 1983, approximately 9 
years after the veteran's separation from the military.  
Additionally, the absence of chronic manifestations of 
disease during service supports the VA examiner's opinion.  
Therefore, in light of the above, as there is no evidence of 
sarcoidosis in service, or sarcoidosis within one year 
subsequent to service discharge, and there is no probative 
medical evidence of record which links the veteran's 
sarcoidosis to his period of active military service, service 
connection for sarcoidosis is not warranted.  

The Board notes that the veteran has alleged that his 
sarcoidosis is related to his respiratory illness in service.  
While the veteran is capable of providing information 
regarding the current condition of his lungs, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for sarcoidosis.  See Gibert v. Derwinski, 
1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in July 2003.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports.  The veteran was afforded a VA examination.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection should be granted.  The Board is not aware of any 
outstanding evidence.


ORDER

Entitlement to service connection for sarcoidosis is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


